UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported): December 2, 2011 GREEKTOWN SUPERHOLDINGS, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 000-53921 27-2216916 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 555 East Lafayette, Detroit, Michigan 48226 (Address of Principal Executive Offices) (Zip Code) (313) 223-2999 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events Greektown Superholdings, Inc. (the “Company”) has previously announced that it expected that the parcel of land acquired in its July 2011 transaction with Wayne County would be used to construct a valet parking facility for patrons of Greektown Casino.In response to investor questions, the Company currently estimates that the cost of the planned construction of the new garage will be approximately $30.0 million, and that the project will be completed in the first quarter of 2013, subject to obtaining the required financing and regulatory approval. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:December 2, 2011 GREEKTOWN SUPERHOLDINGS, INC. By: /s/ Glen Tomaszewski Name: Glen Tomaszewski Title: Senior Vice President and Chief Financial Officer
